Citation Nr: 0026515	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  96-25 792	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of a low 
back injury.  

2.  Whether the claim of service connection for residuals of 
a low back injury is well-grounded.  

3.  Entitlement to service connection for residuals of a low 
back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1968 to March 1970.  
In an August 1987 decision (and in confirmed rating 
decisions, dated in January 1988 and February 1988), the RO 
denied service connection for a low back disorder.  This 
appeal arises from a March 1996 rating decision, in which the 
RO concluded that new and material evidence had not been 
submitted to reopen the claim of service connection for 
residuals of a low  back injury.  The veteran was accorded a 
hearing in June 1996 before a hearing officer at the RO, and 
a copy of the transcript of the hearing has been added to the 
claims folder.  


FINDINGS OF FACT

1.  An August 1987 RO rating decision denied service 
connection for a low back disorder, finding, in pertinent 
part, that the service medical records which were then 
contained in the claims folder showed only one complaint of 
back pain and no evidence of a chronic back disability in 
service; rating actions in January 1988 and February 1988 
confirmed this determination.  

2.  Additional evidence submitted since the February 1988 RO 
rating decision includes additional service medical records 
pertaining to the veteran and is of such significance that it 
must be considered to fairly decide the merits of the claim 
of service connection for residuals of a low back injury.  

3.  The claim of service connection for residuals of a low 
back injury is plausible.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1988 RO rating 
decision is new and material; and the claim of service 
connection for residuals of a low back injury is reopened.  
38 U.S.C.A. §§ 5108; 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for residuals of a low 
back injury is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record in February 1988, when the RO last 
denied service connection for a low back disorder, included a 
portion of the veteran's service medical records.  
Specifically, those service medical records which were in the 
claims folder included a medical report from Ireland Army 
Hospital in Fort Knox, Kentucky, which noted that the veteran 
was seen for complaints of back pain of three days' duration 
from an old shell fragment wound.  Examination revealed a 
well-healed scar, and medical treatment included medication 
and a heating pad.  

On VA examination in June 1970, the veteran did not report 
complaints with regard to his back, and there was no 
diagnosis of an abnormality associated with his back.  

In April 1987, the veteran submitted a claim of service 
connection for a disability manifested by what he described 
as a "pinched nerve" in his lower back.  

On VA examination in June 1987, the veteran gave a history of 
surgery performed in April 1987, at a VA Medical Center 
(VAMC), on a herniated disc in his lumbar spine.  He 
complained of an inability to straighten his body and 
intermittent sharp pain from the top of his buttocks.  He 
added that he was unable to sneeze without experiencing pain 
in the lower part of his back.  On clinical evaluation, the 
examining physician observed that there was a well-healed, 
midline lumbosacral linear surgical scar, which was red in 
color and 3 1/2 inches long.  The scar was non-tender and non-
adherent.  There was no lumbar muscle spasm and Goldthwaite's 
sign was negative.  At that time, the veteran was service-
connected for residuals of shell fragment wounds to the left 
leg, the left thigh, the right leg, the right arm and elbow, 
residuals of a cortical fracture of the right distal radius, 
and a scar on the right side of the chest.  The examining 
physician opined that there was no causal relationship 
between the veteran's complaints of pain and his service-
connected disabilities.  

On a separate VA neurological examination in June 1987, 
performed by one of the physicians who examined him in the 
foregoing June 1987 VA medical examination, the veteran gave 
a history of low back symptoms, with pain radiating down his 
left leg.  He said that, sometimes he was required to remain 
in bed for weeks at a time.  He was subsequently referred to 
the orthopedic and neurology clinics at the VAMC in 
Manhattan, New York (Manhattan VAMC), and he had had a 
laminectomy there in April 1987.  Since the surgery, he had 
been completely free of pain in his left leg, but he had some 
minor, occasional pain in the area of the laminectomy.  He 
denied any permanent numbness, or incontinence.  On clinical 
evaluation, the veteran's gait and station were normal.  He 
was able to stand on either leg without assistance, and he 
was able to walk on his toes and heels, and dress and undress 
without any difficulty.  Knee jerks and ankle jerks were 
active and equal.  Touch, pain, position, and vibratory 
sensations were normal on the trunk and lower extremities.  
The examining physician again opined that there was no causal 
relationship between the veteran's shell fragment wounds and 
his "pinched nerve" in his back.  

In October 1987, a report of a VA hospital discharge summary, 
dated in April and May 1987, was added to the claims folder.  
The report indicated that the veteran had a herniated disc at 
L4-5, and that he gave a long history of low back pain and 
sciatica on the left.  He also reported medical treatment for 
low back pain and sciatica on the left in 1970.  

Evidence submitted since the RO rating decision in February 
1988 includes an April 1995 request from the veteran to 
reopen his claim of service connection for a low back 
disorder.  He asserted that he had had low back pain since 
May 1969.  With his request to reopen the claim, the veteran 
submitted a February 1995 VA medical consultation report and 
a report of a magnetic resonance imaging (MRI) study.  The 
consultation report indicated that MRI study of the veteran's 
back revealed far lateral disc herniation at L5-S1, on the 
right side, with mild degeneration and a bulging disc at L4-
L5.  The veteran presented with a right drop foot.  The 
examiner's assessment was status post lumbar discectomy with 
right lower extremity paresis.  

In a written statement, dated in March 1995 and received in 
April 1995, the veteran contended that he was injured while 
on patrol during service in Vietnam when a land mine 
detonated.  He stated that, as a result of the explosion, he 
was thrown some 20 to 30 feet into the air.  He was then 
treated for multiple shell fragment wounds.  At his last 
military assignment, at Fort Knox, he was provided with 
heating pads to use and wear to relieve his back pain.  He 
began to experience severe back problems and pain, beginning 
in 1972.  He obtained medical treatment from the Manhattan 
VAMC between 1972 and 1987.  In approximately 1977, a 
physician at the Manhattan VAMC suggested back surgery, but 
the physician estimated the prospects that such surgery would 
be successful in relieving the veteran's back pain at no 
better than 50-50.  Accordingly, the veteran decided not to 
undergo back surgery at that time.  In 1987, he underwent 
surgery at the L5 vertebral disc because, at that time, he 
was persuaded that surgery would be helpful in relieving his 
symptoms.  He said that he had a herniated, slipped disc, 
with extensive nerve damage, "pinching" and loss of 
sensation.  He believed that this disorder was influencing 
his service-connected disabilities, particularly in his legs.  
As his low back disability increased in severity, the veteran 
chose to again undergo back surgery in 1995 at the VAMC in 
Wilkes-Barre, Pennsylvania (Wilkes-Barre VAMC).  He 
contended, in effect, that, his low back disorder began with 
the explosion in which he was wounded during service.  He 
indicated that his back disorder had caused extensive 
drooping of his right foot, and that he continues to have a 
sensation of numbness and a sensation of "pins and needles" 
in his low back.  He added that he was unable to return to 
his city maintenance employment due to his back disability 
and his service-connected disabilities.  

In December 1995, the VAMC in New York, New York, indicated 
that a medical record had been initially created for the 
veteran in March 1989, but the record was no longer available 
pursuant to VA regulations.  

Records of VA medical treatment of the veteran at the Wilkes-
Barre VAMC, and dating from May 1995 to January 1996, reflect 
medical treatment for back complaints.  

Records of private medical treatment of the veteran at Health 
Pocono, Inc., T/A Riverside Rehabilitation Center II (HPI), 
dating from April 1995 and May 1995, were added to the claims 
folder in February 1996.  The HPI records reflect medical 
treatment of the veteran for a disability described as status 
post lumbar laminectomy, performed in February 1995, with 
right lumbar radiculopathy.  The records indicated that the 
veteran had previously been employed by the New York City 
Department of Housing and Preservation, but he was not 
working due to doctor's orders.  

Records of private medical treatment of the veteran 
associated with the claims folder in March 1996 included an 
April 1995 letter from John Giacalone, D.C.  The chiropractor 
indicated that another medical provider had opined that 
continued physical therapy would not benefit the veteran.  
The chiropractor disagreed, and opined that continued 
physical therapy would be beneficial.  The veteran had 
reported that his current subjective pain and numbness had 
subsided almost fifty percent, and that he was able to sleep 
and manipulate his body into restful positions with greater 
ease.  Motor examination of the veteran's lower extremities 
showed normal bulk and tone.  The veteran could not walk on 
his heels, and a sensation of dermatomal root distribution 
was reported as numbness at the L4 nerve root.  This weakness 
was reported as having developed just prior to surgery and 
motor power loss was a concern which favored surgery.  The 
veteran's effort to resist muscle testing was described as 
weak, but improving, due to a decrease in his pain.  His 
reflexes were 2+ bilaterally.  

In a VA Form 9 ("Appeal to Board of Veterans' Appeals") 
submitted in April 1996, the veteran contended that entries 
in his service medical records which showed that he was seen 
at his military unit's dispensary reflected occasions on 
which he was given medication to relieve his discomfort, 
including his back symptoms.  The veteran submitted a report 
of a VA medical consultation, dated in December 1979, in 
support of his assertion that he received VA medical 
treatment for his back in the period between 1972 and 1987.  
The VA medical consultation report indicated that the veteran 
had been admitted to the emergency room of the Manhattan VAMC 
with complaints of L4 radiculopathy.  The veteran also 
submitted a letter, dated in November 1969, from Major 
General James W. Sutherland.  The letter identified General 
Sutherland as commander of the headquarters of the U.S. Army 
Armor Center at Fort Knox.  General Sutherland indicated that 
the veteran sustained multiple shell fragment wounds in 
Vietnam in May 1969, and that he subsequently complained of 
chest, leg, and arm discomfort following his injuries, and he 
was seen in his unit's dispensary on several occasions for 
these complaints.  He was later referred to the physical 
therapy clinic for exercises.  

At a hearing in June 1996 before a hearing officer at the RO, 
the veteran testified that he was injured during service, in 
an explosion which knocked him off his feet.  He was lying on 
his back after the explosion.  He was unable to walk, and 
reported having a burning sensation.  The veteran stated that 
he was treated at his unit's dispensary, but various 
medications used in his treatment made it difficult to recall 
the specific details of his medical treatment, other than 
treatment for pain.  

In a June 1996 statement, the veteran's wife indicated that 
she had known the veteran since 1967, and that they had 
married in 1970.  She asserted that he began to complain of 
back pain in 1971.  It had been necessary to place a board 
under the mattress bed to allow him to sleep in bed.  He 
could not sit at the table to eat his meals, but knelt on a 
chair.  When he walked, he was in a hunched over posture, and 
he was tilted to one side.  VA medical treatment had largely 
consisted of providing medication for pain, but the veteran's 
wife indicated that he was becoming more irritable and 
difficult to live with because of his pain.  She contended 
that he had not had any problems with his back prior to 
service.  

A July 1997 supplemental statement of the case indicates that 
additional service medical records pertaining to the veteran 
were received in October 1996.  The records were described as 
records generated by a U.S. Army hospital on the Ryukyu 
Islands.  The records included a May 1969 medical note, 
indicating that the veteran sustained multiple shell fragment 
wounds to the chest, right, right arm and to both legs.  
Subsequent medical notes, also dated in May 1969, stated that 
his multiple shell fragment wounds included a wound in the 
back.  The veteran's spine was normal on separation 
examination in February 1970.  

In a July 1997 decision, a hearing officer at the RO, citing 
evidence including the service medical records from the 
military hospital on the Ryukyu Islands, concluded that new 
and material evidence had been submitted to reopen the claim 
of service connection for a low back disorder.  The RO 
continued denial of service connection for residuals of a low 
back injury, citing the medical opinions contained in reports 
of June 1987 VA examinations, which indicated that there was 
no causal link between the veteran's service-connected 
disabilities and his low back complaints.  

In a statement dated in September 1997, the veteran explained 
that he was unemployed due to disability from January 1995 to 
June 1995.  He submitted an insurance company notice and 
proof of claim statement, dated in February 1995.  

In a statement submitted in October 1997, the veteran 
indicated that he received treatment for his back from a 
chiropractor in the mid-1970s whose name he could not recall.  

In February 1998, medical records pertaining to the veteran, 
compiled by the City of New York, and dating from June 1974 
to May 1985, were associated with the claims folder.  The 
records indicate that the veteran received medical treatment 
for back pain in September 1982, and that he was absent from 
work due to complaints of low back pain in June 1984.  On the 
latter occasion, it was noted that he was being treated by a 
chiropractor identified as "Dr. Rossi" for a back disorder.  
A June 1974 letter from the VA outpatient clinic in New York, 
New York, was included with the records received from the 
City of New York.  The VA letter reported that the veteran's 
service medical records showed that he sustained multiple 
shell fragment wounds of the chest, right arm, and both legs.  
The letter also referred to the January 1970 service medical 
record which contained the veteran's complaint of back pain 
from an old shell fragment wound, the notation that the wound 
was well-healed, and that the veteran was given a heating pad 
and medication.  


Analysis

Whether New and Material Evidence Has Been
Submitted to Reopen a Claim of Service
Connection for Residuals of a Low back Injury

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

The February 1988 RO rating decision denying service 
connection for a low back disability is final, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105.  To reopen the claim, the claimant must present or 
secure new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

"New and material evidence" means evidence not previously 
submitted which bears directly and substantially upon the 
subject matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
consideration with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (1998).  

The evidence added to the record since February 1988 includes 
the veteran's service medical records from a military 
hospital on the Ryukyu Islands, which showed that he 
sustained an injury to his back at the time of the explosion 
in Vietnam in May 1969.  This evidence is so significant that 
it must be considered in order to fairly decide the merits of 
the claim and is, therefore, material.  As new and material 
evidence has been submitted, the claim of service connection 
for residuals of a low back injury is reopened.  


Whether the Claim of Service Connection
For Residuals of a Low Back Injury is Well-Grounded

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Here, the evidence shows that the 
veteran sustained multiple injuries, including a back injury, 
in an explosion in service.  The service medical records 
contain a complaint of back pain due to an old shell fragment 
wound, and the records refer to a well-healed scar.  The 
veteran is competent to assert that he had low back pain in 
service, and he has had medical treatment since at least 1974 
(only a few years after service) for low back pain.  
Accordingly, the Board concludes that there is a proper basis 
for concluding that the veteran's claim of service connection 
for residuals of a low back injury is well-grounded, and to 
this extent, the claim should be granted.  38 U.S.C.A. 
§ 5107(a); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488 (1997).  


ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a low back 
injury and the claim is reopened.  

The claim of service connection for residuals of a low back 
injury is well-grounded, and to that extent, the appeal is 
granted.  


REMAND

Having determined that the veteran's claim of service 
connection for residuals of a low back injury is reopened and 
well-grounded, the Board of Veterans' Appeals (Board) notes 
that where, as here, a claim of service connection is well-
grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining adequate VA examinations; the Court has also stated 
that the Board must make a determination as to the adequacy 
of the record.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

In this case, additional service medical records were added 
to the claims folder in 1996.  Since that time, the veteran 
has not had a VA examination to determine the etiology of his 
low back disorder subsequent to multiple VA low back 
surgeries.  

Accordingly, the claim of service connection for residuals of 
a low back injury is REMANDED to the RO for the following:

1.  The veteran should be accorded a VA 
examination to determine the etiology of 
his low back disorder.  The examining 
physician must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  All clinical findings 
must be reported in detail.  The examiner 
must furnish an opinion as to the 
etiology of the veteran's low back 
disorder, and must indicate whether it is 
at least as likely as not that the 
veteran's low back disorder is due to an 
explosion in service in which the veteran 
sustained multiple shell fragment wounds 
or is otherwise related to service.  

2.  Following completion of the foregoing 
development, the RO should review the 
claim of service connection for residuals 
of a low back injury to determine whether 
the claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Veterans Law Judge



 



